Citation Nr: 0423674	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and September 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This case was remanded 
by the Board in October 2001 for further development. 


REMAND

In the October 2001 remand, the RO was requested, inter alia, 
to obtain medical and other records, and to obtain both a 
social and industrial survey, and a VA medical examination.  
The Board notes that these actions have not been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran failed to report for a VA 
examination scheduled for April 8, 2003.  When notified by a 
June 2003 supplemental statement of the case (SSOC) of the 
potential consequences of failing to report for a VA 
examination, the veteran, in a correspondence dated in August 
2003, notified the RO of the reason for his failure to 
report, and requested that another examination be scheduled 
as soon as possible.  38 C.F.R. § 3.655 (2003).  The Board 
notes from the record that a general medical examination and 
a spine examination were requested on May 25, 2004.  The 
Compensation and Pension Exam Inquiry noted that the veteran 
was currently incarcerated, and that possibilities of the 
veteran being transported to VA Medical Center (VAMC) 
Montgomery, Alabama, or of a fee basis examination at the 
place of incarceration, were discussed.  The record shows 
that the requested examinations were cancelled on June 8, 
2004, two weeks after they were scheduled, because the 
veteran failed to report for the examination due to his 
incarceration.  The Board notes, however, that there is no 
evidence of record that the veteran was ever notified of his 
scheduled examination, or that the alternatives suggested in 
the Compensation and Pension Exam Inquiry were ever explored.  
(The Board notes from the record that the veteran is due to 
be released from incarceration in October 2004.)

The record shows that the RO evaluated the veteran's chronic 
low back strain as 40 percent disabling under Diagnostic Code 
5295, lumbosacral strain.  During the pendency of the 
veteran's appeal the regulations pertaining to evaluation of 
disabilities of the spine have been amended twice.  See 67 
Fed. Reg. 54345- 54349 (Aug. 22, 2002) (effective September 
23, 2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).

Prior to these amendments, the highest available rating under 
Diagnostic Code 5295 was 40 percent for severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Effective September 23, 2002, these regulations were amended.  
The criteria for rating under Diagnostic Code 5295 did not 
change; however, when the RO issued a supplemental statement 
of the case in June 2003, the provisions of Diagnostic Code 
5293 were cited as the applicable criteria.  This is 
significant because this Diagnostic Code was the one changed 
effective in September 2002.  

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.   Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The Board 
notes that in an unrelated rating decision dated in February 
2004, the Diagnostic Code used in relation to the veteran's 
low back disability is now listed as 5237, Lumbosacral or 
cervical strain, reflecting the diagnostic codes in use 
effective from September 26, 2003.  This was evidently a 
clerical change, as there is nothing of record to indicate a 
readjudication using the latest criteria.

Under the circumstances, a VA examination addressing the new 
criteria is warranted.  The veteran was notified of the 
changes that were made effective September 23, 2002 in the 
SSOC dated in June 2003, but the Board notes that the claims 
file does not indicate that the veteran was ever notified of 
the regulatory changes made effective from September 26, 
2003.  Additionally, there is no indication that his claim 
was adjudicated under these new provisions.  Therefore, the 
veteran must be provided notice of these new regulations and 
given the opportunity to present additional evidence in light 
of the amendments. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159 (2003), 
are fully complied with and 
satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Particular attention is drawn to the 
requirement to inform the veteran of 
the changes to the regulations 
pertinent to the evaluation of 
disabilities of the spine.  

2.  Following the veteran's release 
from incarceration (presuming that 
it is as the record indicates, in 
October 2004), a social and 
industrial survey should be 
conducted for the purpose of 
developing collateral information 
regarding the veteran's daily 
activities, behavior, 
functional/industrial impairment and 
any efforts at obtaining employment.

3.  The appellant should be 
scheduled for a VA examination 
specifically to determine the 
severity of the current service-
connected low back disability.  The 
claims file, a copy of the old and 
new spine rating criteria, and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should describe all 
symptomatology due to the 
appellant's service-connected low 
back disability.  Range of motion 
testing in degrees must be 
performed.  In reporting the results 
of range of motion testing, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  The 
examiner should specifically address 
whether there is muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour.  Tests of joint motion 
against varying resistance should be 
performed.  

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement 
and excess fatigability, or caused 
by repeated use or flare-ups should 
be assessed in terms of additional 
degrees of limitation of motion 
(beyond that shown clinically).  It 
should be noted whether functional 
impairment is tantamount to 
pronounced intervertebral disc 
syndrome or to unfavorable ankylosis 
of the thoracolumbar spine.  If this 
is not feasible, the examiner should 
so state.  Any neurologic impairment 
due to service-connected back 
disability should also be described 
in detail, with descriptions of 
levels of impairment caused by each 
affected nerve, or those nerves 
seemingly affected.  Impairment of 
the each affected nerve or seemingly 
affected nerve should be described 
as slight, moderate, severe, or 
complete paralysis.

The rationale for all opinions 
expressed should also be provided.  
The examiner should discuss all 
relevant medical evidence regarding 
the veteran's service-connected 
chronic low back disability, 
including the November 1998 
statement from Dr. Serrato and the 
April 1999 VA spine examination 
report.  

4.  Upon receipt of the VA 
examination report, the RO should 
conduct a review to verify that all 
requested findings and opinions have 
been provided.  If information is 
deemed lacking, the RO should refer 
the report to the VA examiner for 
corrections or additions.

5.  After undertaking any other 
development deemed appropriate, the 
RO should ensure that all actions 
called for in this remand have been 
accomplished.  The RO should then 
readjudicate the issues on appeal, 
to include consideration of the new 
regulatory criteria for evaluating 
disorders of the spine.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

